Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated April 9, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.






DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 12/15/2020.
•	 Claims 1, 3-5, 9-11, 13, 15-16, 21-23 and 25-26 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 3-5, 9-11, 13, 15-16, 21-23 and 25-26 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• wherein identifying the number of pore throats that are represented in the model comprises: determining a first derivative of the model capillary pressure curve; and determining a number of local minima in the model capillary pressure curve, wherein the number of pore throats represented by the capillary pressure data corresponds to the number of local minima. 
Claim 15
• wherein the determining the number of pore throats that are represented in the model capillary pressure curve comprises: -4-AMENDMENT APPLICATION SERIAL No: 15/572,786 DOCKET No: IS14.9850-US-PCT determining a first derivative of the model capillary pressure curve; and determining a number of local minima in the model capillary pressure curve, 

	The closest prior art of record –Francesconi et al. ("Reservoir Rock Types Application - Kashagan", Society of Petroleum Engineers, 2009, pages 1-17) discloses performing Reservoir Rock Types (RRT) classification integrating petrophysical data, Phi-KMICP, with sedimentological, diagenetical and petrographical data. This process has allowed the definition of  RRTs that have been propagated into the Log domain using the kNN algorithm. The resulting Log RRTs have been analyzed in term of spatial distribution and petrophysical meaning.
Another relevant prior art of record –Hanson et al. (Pub. No.: US 2012/0130639 A1) attempt to highlights system and method for determining fluid distribution in subterranean reservoirs including determining a water saturation in macroporosity from the capillary pressure data representative of the macroporosity using a saturation height function.
Yet, another relevant prior art of record - Neil F. HURLEY (Pub. No.: US 2016/0187532 A1) teaches determining  Saturation-height functions in oil and gas reservoirs using methods that include quantifying the microporosity of the subterranean formation and determining the distribution of facies and microporosity as a function of depth; and calculating the saturation-height function for a given formation. 
Al-Ibrahim et al. (Pub. No.: US 2014/0257702 A1) discloses determining continuous capillary pressure (Pc) curves of subsurface rock formations adjacent wells based on translation relaxation time (T2) data from nuclear magnetic resonance (NMR) and from wireline well logs, such as resistivity logs, to obtain water saturation (Sw) of the rock in the formations.

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1, 3-5, 9-11, 13, 15-16, 21-23 and 25-26 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127